DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B (Figure 4) in the reply filed on 8 August 2022 is acknowledged.
Claims 1-8 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
first anchoring device in claims 9 and 10
second anchoring device in claim 9
third anchoring device in claim 13
first attachment mechanism in claim 9 and 12
second attachment mechanism in claims 9-11 and 14
third attachment mechanism 13 and 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2005/0283246 (Cauthen, III et al.).
Regarding claim 9, Cauthen, III et al. teaches an anchoring system (abstract; Figures 18C-D), comprising:
a first anchoring device (Figures 18C-D, one anchor band, 709) comprising a first attachment mechanism (Figures 18C-D, barbs, 709”) (see annotated Figure 18D below; [0156]-[0158]; [0169]); and 
a second anchoring device comprising (Figures 18C-D, suture, 710’) and a second attachment mechanism (Figures 18C-D, patch device, 702) (see annotated Figure 18D below; [0156]-[0157]; [0169]); 
wherein: 
each of the first anchoring device (709) and the second anchoring device (702) is configured to enter a tissue wall at a proximal side of the tissue wall (see Figures 18C-D); 
at least a portion of the first anchoring device (709) is configured to exit the tissue wall through a first hole on a distal side of the tissue wall (see Figure 18D); 
at least a portion of the second anchoring device (702) is configured to exit the tissue wall through a second hole on the distal side of the tissue (see Figure 18D); 
the first attachment mechanism (709”) is configured to attach to the second attachment mechanism (702) outside of the distal side of the tissue wall ([0165]; see Figures 18C-D); and 
the second attachment mechanism (702) is configured to at least partially cover the first hole to prevent bleeding (The limitation “to at least partially cover the first hole to prevent bleeding” is intended use. Since the fabric patch 702 is configured to cover the hole in the annulus 712, the patch 702 is capable of at least partially preventing bleeding; [0165]; Figures 18C-D).

    PNG
    media_image1.png
    456
    397
    media_image1.png
    Greyscale

	Regarding claim 10, Cauthen, III et al. teaches the second attachment mechanism (702) is further configured to fit between at least a portion of the first anchoring device (709) and the distal side of the tissue wall (see annotated Figure 18D above).
	Regarding claim 11, Cauthen, III et al. teaches the second attachment mechanism (702) is at least partially composed of metal and cloth (patch made of metal frame covered with fabric, [0165]).
	Regarding claim 12, Cauthen, III et al. teaches the first attachment mechanism (709”) comprises a barb (see Figure 18D; [0169]).
	Regarding claims 13-15, Cauthen, III et al. teaches a third anchoring device (another 709) comprising a third attachment mechanism (another 709”) ([0158]), wherein the third anchoring device (709) is configured to enter the tissue wall at the proximal side of the tissue wall, at least a portion of the third anchoring device (709) is configured to exit the tissue wall through a third hole on the distal side of the tissue wall, and the third attachment mechanism (709”) is configured to attach to the second attachment mechanism (702) outside of the distal side of the tissue wall (see annotated Figure 18D above; [0165]; [0169]); wherein the second attachment mechanism (702) is configured to at least partially cover the third hole to prevent bleeding (The limitation “to at least partially cover the first hole to prevent bleeding” is intended use. Since the fabric patch 702 is configured to cover the hole in the annulus 712 and the holes through which the anchor bands 709 extend, the patch 702 is capable of at least partially preventing bleeding; [0165]; Figures 18C-D); and wherein the third attachment mechanism (709”) comprises a barb (see Figure 18D; [0169]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 6,506,197 (Rollero et al.) teaches an anchoring system comprising first and second sutures and anchors configured to pass through holes in a tissue wall, with a pledget covering the holes disposed between the tissue wall and the anchors (Figures 9-10).
U.S. Patent Application Publication No. 2010/0094425 (Bentley et al.) teaches an anchoring system comprising a plurality of anchors and barbs passing through a pad that is secured to a suture to cover holes in tissue (Figures 3A-B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791